904 F.2d 706
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.E. Tyrone COLLINS, Plaintiff-Appellant,v.Denise QUARLES, Defendant-Appellee.
No. 89-2174.
United States Court of Appeals, Sixth Circuit.
June 14, 1990.

Before MILBURN and DAVID A. NELSON, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
E. Tyrone Collins, a.k.a. Alien, Erick T. Peoples, appeals the judgment of the district court dismissing his complaint filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Collins alleged that Warden Denise Quarles and her staff at Michigan's G. Robert Colton Correctional Facility violated his eighth amendment right to be free from cruel and unusual punishment.  The district court dismissed the complaint pursuant to Fed.R.Civ.P. 12(b)(6) because Collins's complaint was conclusory.   See Chapman v. City of Detroit, 808 F.2d 459, 465 (6th Cir.1986) (conclusory allegations of unconstitutional conduct without specific facts fail to state claim).


3
Upon review, we find no error.  Accordingly, the judgment of the district court is hereby affirmed for the reasons set forth in the district court's memorandum and order dated September 14, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.